CREAMER, Attorney General,
Your letter, dated January 24, 1972, regarding the authority of the Supervisors of Hazle Township, Luzerne Cohnty, to grant a right-of-way over land of the township, acquired under the Project 70 Land Acquisition Assistance Program, has been assigned to me for attention.
You state the proposed right-of-way will have a width of 85 feet and will contain 8.27 acres of land, to be used by the Pennsylvania Power and Light Company.
Section 20(b) of the Project 70 Act of June 22, 1964, P. L. 131 (No. 8), 72 PS §3946.20, does authorize exploitation of the natural resources of certain public utility uses, provided that such uses are under “reasonable regulations . . . consistent with the primary use of such lands for ‘recreation, conservation and historical purposes.’ ”
*531Court adjudications and opinions of this department interpreting the Project 70 Act have held that its primary purpose is to provide and preserve areas acquired under its provisions for recreation, conservation and historical purposes.
The liberalizing of uses of these land areas for purposes other than those authorized by the act would naturally tend to thwart, defeat and destroy the results expressly desired by the General Assembly.
Please be advised that it is the opinion of this department that the supervisors are unauthorized under present law to grant an 85-foot-wide electric power line right-of-way over land of the township purchased with Project 70 funds.